 

 

 

AO 245D (CASD Rey. 1/19) Judgment in a Criminal Case for Revocations

 

 

 

MAR 10 2026

 

 

UNITED STATES DISTRICT COURT

 

 

 

SOUTHERN DISTRICT OF CALIFORNIA gouTheN DISTRICT OF GxtroAM
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE |
(For Revocation of Probation or Supervised Release)
V (For Offenses Committed On or After November 1, 1987)

JUAN CARLOS ALVAREZ-CORTEZ (1) .
Case Number: 3:18-CR-01544-JLS

Robert A. Garcia

Defendant’s Attorney

 

REGISTRATION NO: 68908-298
O-
THE DEFENDANT:
adinitted guilt to violation of allegation(s) No. 1 and 2

 

[] was found guilty in violation of allegation(s) No. . atter denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s): -

 

Allegation Number Nature of Violation
i and2 nvl, Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully -paid—if orderedto pay Testitution, the defendant shall notify the court and United States attomey of any
material change in the defendant’s economic circumstances. , .

March 6, 2020 __

Date of Imposition of Sentence fi

 

HON. JANIS L. SAMMARTINO .
UNITED STATES DISTRICT JUDGE

 
 

=

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: JUAN CARLOS ALVAREZ-CORTEZ (1) Judgment - Page 2 of 2
CASE NUMBER: 3:18-CR-01544-JLS ;

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
6 months (3 months concurrent and 3 months consecutive to sentence imposed in 19CR2605-JLS)

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
1. Western Region

XO

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
C at ALM. on

 

 

C1 as notified by the United States Marshal.

qo The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Cl] onor before
C as notified by the United States Marshal.

OC _as notified by the Probation or Pretrial Services Office

RETURN
I have executed this judgment as follows:

Defendant delivered on to

 

 

at , with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By | DEPUTY UNITED STATES MARSHAL .

3:18-CR-01544-JLS
